  Case 3:18-cr-00500-B Document 139 Filed 03/23/21            Page 1 of 3 PageID 1153



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

UNITED STATES OF AMERICA,    §
                             §
v.                           §                      No. 3:18-CR-0500-B-01
                             §
 CHRISTOPHER AUNDRE FAULKNER §


                   UNOPPOSED MOTION FOR CONTINUANCE

TO THE HONORABLE JANE J. BOYLE, DISTRICT JUDGE, UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF TEXAS, DALLAS
DIVISION:
         NOW COMES the Defendant, Christopher Aundre Faulkner, by and through

 the undersigned counsel, Aaron L. Wiley, and respectfully requests that the sentencing

 and all filings and responses be continued for approximately 60 days, and in support

 thereof would show:
                                               I.


       Mr. Faulkner’s sentencing is currently set for April 1, 2021. (Doc. No. 132). The

undersigned attorney was appointed to replace CJA lawyer Kevin Ross on December

14, 2020. (Doc. No. 136). When the undersigned attorney was appointed – Mr. Faulkner

was in solitary at Seagoville Detention Center (Seagoville). Following two

unsuccessful attempts to see my client - the undersigned was able to initially meet in

person with Mr. Faulkner at Seagoville on January 1, 2021. Shortly after our initial

meeting – Mr. Faulkner was unexpectedly moved from Seagoville to a different

detention facility.
Unopposed Motion for Continuance – Page 1
  Case 3:18-cr-00500-B Document 139 Filed 03/23/21            Page 2 of 3 PageID 1154



       After some initial investigation the undersigned determined that Mr. Faulkner is

currently being housed at Dallas County Jail (DCJ). The undersigned has since visited

with Mr. Faulkner two additional times in DCJ. However – given the scope and

magnitude of the evidence in this case, it is necessary that the undersigned and Mr.

Faulkner have more time to prepare for sentencing. We have not had adequate time to

review the evidence and Pre-sentence Report. This request for continuance is not for

purposes of delay.

       Counsel for the Government does not object to the requested continuance.

       WHEREFORE, PREMISES CONSIDERED, Defendant respectfully prays that the

sentencing presently set for April 1, 2021, be continued for 60 days or more.

                                            Respectfully submitted,

                                            By:   /s/ Aaron L. Wiley
                                                  Aaron L. Wiley
                                                  State Bar No. 21467980
                                                  alwileylaw@gmail.com
                                                  111 W. Mulberry Street
                                                  Kaufman, Texas 75142
                                                  Telephone: (214) 675-0676
                                                  Telecopier: (972) 559-3365

                                                    ATTORNEY FOR DEFENDANT
                                                    CHISTOPHER FAULKNER




Unopposed Motion for Continuance – Page 2
  Case 3:18-cr-00500-B Document 139 Filed 03/23/21               Page 3 of 3 PageID 1155




                              CERTIFICATE OF SERVICE

         I hereby certify that on March 23, 2021, I electronically filed the foregoing with

 the Clerk of Court using the CM/ECF system which will send notification of such filing

 to the following:

 Mr. Marcus Busch
 Assistant United States Attorney
 United States Attorney’s
 Office 1100 Commerce
 Street, Third Floor Dallas,
 Texas 75242.

                                            /s/ Aaron L. Wiley
                                            Aaron L. Wiley




                          CERTIFICATE OF CONFERENCE

         I, Aaron L. Wiley, hereby certify that I have previously conferred with Mr.

 Marcus Busch, Assistant United States Attorney, in connection with the above

 Motion for Continuance, and he does not oppose this motion.



                                            /s/ Aaron L. Wiley
                                            Aaron L. Wiley




Unopposed Motion for Continuance – Page 3
